Opinion or the Court, by
Judge Owsley.
THE appellant obtained judgment in the Harrison court of quarter sessions, at the April term 1802, against the appellee, and in October 1804, caused a fieri facias to issue from the clerk’s office of the Harrison circuit court, on said judgment, against the estate of the appellee, and in November 1804, caused a ca. sa. likewise to issue upon the same judgment. The appellee, at the September term 1811, moved the said court, and obtained an order quashing the executions for irregularity; from which order of the court Miller has prosecuted this appeal.
That the executions irregularly issued, we have no doubt. The appellee permitting more than one year to elapse after judgment, before he caused execution to issue, is alone sufficient cause for setting aside the executions. But it is urged, that the statute limiting writs of error to be brought within five years, should be construed to preclude motions to quash executions from being made after that period. That statute relates particularly to writs of error prosecuted in this court; and we think, by no fair construction, can be made to govern cases like the present. We think. *170therefore, that the statute of limitations did not preclude the motion from being made, and that the court decided correctly in quashing the execution.
Judgment affirmed.